          Case 1:19-cv-01262-LGS Document 103 Filed 08/03/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 SOLID 21, INC.,                                              :
                                              Plaintiff,      :
                                                              :   19 Civ. 1262 (LGS)
                            -against-                         :
                                                              :         ORDER
 RICHEMONT NORTH AMERICA, INC. et al :
                                              Defendants. :
                                                              :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, a case management conference is scheduled in this matter for August 6,

2020;

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan. It is hereby

        ORDERED that the August 6, 2020, conference is cancelled. If the parties believe that a

conference would nevertheless be useful, they should inform the court immediately so the

conference can be reinstated. The case management plan and scheduling order will issue in a

separate order. The parties’ attention is particularly directed to the provisions for periodic status

letters, and the need for a pre-motion letter to avoid cancellation of the final conference and

setting of a trial date. The parties should be aware that the Court does not extend the deadlines

for discovery absent compelling circumstances.



Dated: August 3, 2020
       New York, New York
